DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	Authorization for this Examiner’s Amendment was given in an interview with Applicant’s attorney, Joseph Kuo, on 2/19/2021.
	Claim 1 has been amended as follows:
1.	A treatment system comprising: 
a dressing dispenser unit, the dressing dispenser unit including a dressing case defining an interior, said dressing case further defining an aperture; 
a dressing backing ribbon including a plurality of silicone dressings removably secured thereto, said aperture sized to allow a portion of the dressing backing ribbon to exit the dressing case; 
an adhesive anchor dispenser unit, the adhesive anchor dispenser unit including an adhesive anchor case defining an interior, said adhesive anchor case further defining an aperture; 
an adhesive anchor backing ribbon including a plurality of anchors, each anchor having an adhesive backing and removably secured to the adhesive anchor backing ribbon; and 
wherein at least one of the dressing dispenser unit case or the adhesive anchor dispenser unit case defines a body including a plurality of sides defining an open end, the at least one of the dressing dispenser unit case or the adhesive anchor dispenser unit case further including a closure system for closing the open end, the closure system including: 
a first flap member hinged with the body about the open end and having a first tab, the first flap member configured to occlude the open end, 
a second flap member hinged with the body about the open end and having a second tab, the second flap member configured to occlude the open end, 
a first slot proximate the open end adapted to receive the second tab, and 
a second slot adapted to receive the second tab adapted to receive the first tab.
Claim 6) (canceled).
Claim 7 has been amended as follows:
	7.	A treatment system comprising: 
a dispenser unit defining an interior, said dispenser unit further defining a silicone dressing aperture and an adhesive anchor aperture; 
a dressing backing ribbon including a plurality of silicone dressings removably secured thereto, the dressing aperture sized to allow a portion of the dressing backing ribbon to exit the dispenser unit; 
an adhesive anchor backing ribbon including a plurality of adhesive anchors, each anchor having an adhesive backing and removably secured to the adhesive anchor backing ribbon, the adhesive anchor aperture sized to allow a portion of the adhesive anchor backing ribbon to exit the dispenser unit; 
wherein the dispenser unit includes opposed sidewall members and a spindle bridging the opposed sidewall members; 
a dressing barrel member defining an outer surface and an interior passage, the dressing backing ribbon being wrapped around the outer surface of the barrel member; 
an anchor barrel member defining an outer surface and an anchor interior passage, the adhesive anchor backing ribbon being wrapped around the outer surface of the anchor barrel member, and the anchor interior passage adapted to receive the spindle such that the adhesive anchor backing ribbon is rotatably mountable on the spindle; and
wherein the dispenser unit defines a body including a plurality of sides defining an open end, and further includes a closure system for closing the open end, the closure system including:
a first flap member hinged with the body about the open end and having a first tab, the first flap member configured to occlude the open end, 
a second flap member hinged with the body about the open end and having a second tab, the second flap member configured to occlude the open end, 
a first slot proximate the open end adapted to receive the second tab, and 
a second slot adapted to receive the second tab adapted to receive the first tab.
Claim 9) (canceled)
Claim 10 has been amended as follows:
10.	The treatment system of claim 7 further comprising a silicone dressing drying rack.
Claim 11) (canceled).
Claim 12) (canceled).
Claim 13) (canceled).
Claim 14) (canceled).
Allowable Subject Matter
Claims 1-4, 7-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  

The closest art of record is that of Arfieg which discloses a treatment system comprising: a case (60) comprising a dressing dispenser including a dressing case (76, 77) defining an interior (66) and further defining an aperture (62a, 64a); a dressing backing ribbon (10a) including a plurality of dressings (14) removably secured thereto, said aperture sized to allow a portion of the dressing backing ribbon to exit the dressing case (Figure 5); an adhesive anchor dispenser including an adhesive anchor case (86, 88) defining an interior (68) and further defining an aperture (62b, 64b); and an adhesive anchor backing ribbon (10b) including a plurality of anchors (14), each anchor having an adhesive backing (adhesive bandage 20 of bandage package 14; [0026]) and removably secured to the adhesive anchor backing ribbon. 
Arfieg fails to disclose or suggest the closure system of the dispenser unit as now claimed by claim 1, specifically the closure system including: a first flap member hinged with the body about the open end and having a first tab, the first flap member configured to occlude the open end, a second flap member hinged with the body about the open end and having a second tab, the second flap member configured to occlude the open end, a first slot proximate the open end adapted to receive the second tab, and a second slot adapted to receive the second tab adapted to receive the first tab.

Therefore, for at least these reasons, the prior art of record does not teach, or suggest the subject matter from independent claims 1 and 7 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL A MILLER/            Examiner, Art Unit 3786             

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786